DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 C.F.R. 1.84(u)(1) “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).” Fig. 6 and 13 are out of order and require correction.
Figures 2A, 2B, and 2C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 1 and 13 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The bounds for “similar sedimentological properties” and “similar core description” are not clear. How close do values describing two samples have to be to belong in the same group?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Theologou et al. (WO 2016/065127 A1) as cited in the IDS filed 01/12/2022, in view of Lokier et al "The petrographic description of carbonate facies: are we all speaking the same language?" 2016.
Regarding claim 1, Theologou teaches a method for modeling subterranean formation using a rock fabric classification, the method comprising: ([0008] "Embodiments of a method of pore type classification for petrophysical rock typing are disclosed herein.") receiving petrophysical properties from a core analysis of a core sample from a wellbore, wherein the petrophysical properties comprise a porosity, a permeability ([0009] "The method also comprises b) using a mercury injection capillary pressure device to acquire one or more datasets from the plurality of core samples, the dataset comprising at least mercury injection capillary pressure (MICP) data, porosity, permeability, and grain density data."), and a depth of the core sample (Fig. 10 and [0023] In order create a depth plot applying extrapolated pore type data to core plugs, the original depth of the core plugs must  be known.); receiving a core description of the core sample, the core description comprising sedimentological properties of the core sample ([0038] "e) Measure porosity, grain density and permeability using accepted API techniques;" Grain density is a sedimentological property of the core sample.); determining one or more groups of core samples with (i) similar sedimentological properties and (ii) similar core descriptions (The sedimentological properties are part of the core description according to the instant application claim 1 lines 6-7.  If the sedimentological properties are similar, then so are the core descriptions.  [0056] "Once the parameters have been derived for all samples having MICP data, the curve fit parameters are used to cluster the samples into groups with similar pore type characteristics i.e. PTGs (see Figure 9)."); determining bounds for each of the one or more groups ([0076] "Clustering ( and subsequent lumping) of the MICP parameters of the two pore sub-systems produced three main MICP-PTGs (Figure 14) - PTGl (highest porosity and dominated by macro-pores), PTG2 (bimodal pores), and PTG3 (low porosity and dominated by micro-pores)." [0056] "Once the parameters have been derived for all samples having MICP data, the curve fit parameters are used to cluster the samples into groups with similar pore type characteristics i.e. PTGs (see Figure 9)."), wherein the bounds comprise a lower bound and an upper bound of porosity and a lower bound and upper bound of permeability (Fig. 9 Each pore type group (PTG) has a maximum and minimum in the x and y axes, a lower and upper bound for porosity and permeability.); and providing the bounds and an identifier of each of the one or more groups, as input to a model for petrophysical rock typing or saturation modeling ([0008] "In addition, the method exploits the link between MICP data and the petrophysical characteristics of rock samples to derive self-consistent predictions of PTG, porosity, permeability and water saturation." The model for which the classification is input is also taught. [0078] "Following the core extrapolation process the PTG database had 7,400 samples which were used a basis for log propagation (Figure 10). The eight best log predictors were used to build a KNN log prediction model to generate log-PTGs away from the cored intervals.").
Theologou does not explicitly teach wherein the sedimentological properties comprise a grain size and a mud to grain fraction.
Lokier does teach wherein the sedimentological properties comprise a grain size (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on grain size, >30 micrometers - 2 millimeters for Mudstone and Wackestone.) and a mud to grain fraction (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on mud to grain fraction, less than 10% grains for mudstone and greater than 10% grains for wackestone.).
Theologou and Lokier are analogous because they are from the “same field of endeavor” sedimentary rock classification.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Theologou and Lokier before him or her, to modify Theologou to include grain size and mud to grain fraction as taught by Lokier.
The suggestion/motivation for doing so would have been Lokier pg. 2 col. 1 ¶ 2 “Within the hydrocarbon sector, consistency in petrographic classification is particularly important because most petroleum reservoir modelling systems employ rock-typing schemes that are strongly biased to the allocation of a rock unit to a specific category within the context of the Dunham classification scheme.” .
Regarding claim 2, Theologou in view of Lokier teaches the method of claim 1. Theologou also teaches further comprising determining, using the bounds of each of the one or more groups, a rock fabric prediction for an un-cored well or an un- cored well interval ([0057] "Another aspect of embodiments of the method includes extrapolating MICP pore type groups to all core data in 106 of Figure 1. With the final objective of log-propagation in mind, the objective is to increase the statistical base for log-domain training, by extrapolation of the PTGs to all available routine core data (Figure 8).").
Regarding claim 3, Theologou in view of Lokier teaches the method of claim 2. Theologou also teaches further comprising training, using the one or more groups, the rock fabric prediction for the un-cored well or the un-cored well interval ([0058] "The set of core-extrapolated PTGs in combination with the optimum set of borehole log measurements or predicted curves can be used to build a training dataset for the purpose of PTG prediction in the log domain.").
Regarding claim 8, Theologou in view of Lokier teaches the method of claim 1. Theologou also teaches wherein receiving the sedimentological properties represents at least two different described lithologies of the wellbore (Figure 9 Each grouping indicated by shading is a different lithology.).
Regarding claim 9, Theologou in view of Lokier teaches the method of claim 8. Theologou also teaches wherein the sedimentological properties further comprise sorting (Figure 9 The samples are sorted based on their sedimentological properties indicated by shading.) and pore types (Figure. 14 The samples are sorted based on pore type: macroporous, bimodal, or microporous.). 
Theologou does not explicitly teach sedimentary structure, dolomitization, fractures, and an amount of stylolite.
Lokier does teach sedimentary structure (Fig. 4 At the highest level, allochthonous/autochthonous limestones, the classification distinguishes based on sedimentary structure.), dolomitization (pg. 3 ¶ 4 "A variety of textural and compositional modifiers are proposed for the Folk classification system. In the case of rocks with greater than 10% dolomite; the prefix ‘primary dolomite’ indicates original dolomites, ‘dolomitized’ denotes replacement dolomite and ‘dolomitic’ implies an uncertain origin for the dolomite."), fractures (pg. 26 Table 8 "Microfracture"), and an amount of stylolite (pg. 26 Table 8 "Stylolite/dissolution/seam/horsetail").
Regarding claim 10, Theologou in view of Lokier teaches the method of claim 8. Theologou also teaches wherein the core description comprises a percentage estimation chart ([0026] FIGURE 13 illustrates porosity-permeability derived from the synthetic MICP data shown in Figure 11 based on Winland R35 permeability estimates;” and Figure 13.  The estimated porosity/permeability pairs contain porosity which is a percentage of volume. ).
Regarding claim 11, Theologou in view of Lokier teaches the method of claim 8. Theologou also teaches wherein the determining of the one or more groups of core samples is performed manually ([0057] "Some manual adjustment of extrapolated PTG may be required to remove outliers.").
Regarding claim 12, Theologou in view of Lokier teaches the method of claim 1. Theologou also teaches wherein the core samples are from a plurality of wellbores ([0075] "An extensive database of 850 MICP measurements (plug trim offcut samples) from 62 wells were available as the basis for MICP pore typing in the West Texas field.").
Regarding claim 13, Theologou teaches a system for modeling subterranean formation using a rock fabric classification, the system comprising: ([0067] “Those skilled in the art will appreciate that the disclosed methods may be practiced using any one or combination of hardware and software configurations, including but not limited to a system having single and/or multi-processer computer processors system, handheld devices, programmable consumer electronics, mini-computers, mainframe computers, supercomputers, and the like.”) memory that stores information (In the architecture of allocation system 20 according to this example, system memory 24 is coupled to system bus, and provides memory resources of the desired type useful as data memory for storing input data and the results of processing executed by central processing unit 25, as well as program memory for storing the computer instructions to be executed by central processing unit 25 in carrying out those functions.) of one or more core samples from one or more wellbores ([0075] "An extensive database of 850 MICP measurements (plug trim offcut samples) from 62 wells were available as the basis for MICP pore typing in the West Texas field."), the information comprising petrophysical properties ([0009] "The method also comprises b) using a mercury injection capillary pressure device to acquire one or more datasets from the plurality of core samples, the dataset comprising at least mercury injection capillary pressure (MICP) data, porosity, permeability, and grain density data.") and a core description comprising sedimentological properties ([0038] "e) Measure porosity, grain density and permeability using accepted API techniques;" Grain density is a sedimentological property of the core sample.); one or more processing devices configured to access the information of the core samples of the one or more wellbores, the one or more processing devices further configured to perform actions comprising: ([0067] “Those skilled in the art will appreciate that the disclosed methods may be practiced using any one or combination of hardware and software configurations, including but not limited to a system having single and/or multi-processer computer processors system, handheld devices, programmable consumer electronics, mini-computers, mainframe computers, supercomputers, and the like.”)  receiving the petrophysical properties comprising a porosity, a permeability ([0009] "The method also comprises b) using a mercury injection capillary pressure device to acquire one or more datasets from the plurality of core samples, the dataset comprising at least mercury injection capillary pressure (MICP) data, porosity, permeability, and grain density data."), and a depth of the core sample (Fig. 10 and [0023] In order create a depth plot applying extrapolated pore type data to core plugs, the original depth of the core plugs must  be known.); receiving the core description comprising the sedimentological properties ([0038] "e) Measure porosity, grain density and permeability using accepted API techniques;" Grain density is a sedimentological property of the core sample.); determining one or more groups of core samples with (i) similar sedimentological properties and (ii) similar core descriptions (The sedimentological properties are part of the core description.  If the sedimentological properties are similar, then so are the core descriptions.  [0056] "Once the parameters have been derived for all samples having MICP data, the curve fit parameters are used to cluster the samples into groups with similar pore type characteristics i.e. PTGs (see Figure 9)."); determining bounds for each of the one or more groups ([0076] "Clustering ( and subsequent lumping) of the MICP parameters of the two pore sub-systems produced three main MICP-PTGs (Figure 14) - PTGl (highest porosity and dominated by macro-pores), PTG2 (bimodal pores), and PTG3 (low porosity and dominated by micro-pores)." [0056] "Once the parameters have been derived for all samples having MICP data, the curve fit parameters are used to cluster the samples into groups with similar pore type characteristics i.e. PTGs (see Figure 9)."), wherein the bounds comprise a lower bound and an upper bound of porosity and a lower bound and upper bound of permeability (Fig. 9 Each pore type group (PTG) has a maximum and minimum in the x and y axes, a lower and upper bound for porosity and permeability.); and providing the bounds and an identifier of each of the one or more groups, as input to a model for petrophysical rock typing or saturation modeling ([0008] "In addition, the method exploits the link between MICP data and the petrophysical characteristics of rock samples to derive self-consistent predictions of PTG, porosity, permeability and water saturation." The model that the classification is input to is also taught. [0078] "Following the core extrapolation process the PTG database had 7,400 samples which were used a basis for log propagation (Figure 10). The eight best log predictors were used to build a KNN log prediction model to generate log-PTGs away from the cored intervals.").
Theologou does not explicitly teach wherein the sedimentological properties comprise a grain size and a mud to grain fraction.
Lokier does teach wherein the sedimentological properties comprise a grain size (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on grain size, >30 micrometers - 2 millimeters for Mudstone and Wackestone.) and a mud to grain fraction (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on mud to grain fraction, less than 10% grains for mudstone and greater than 10% grains for wackestone.).
Theologou and Lokier are analogous because they are from the “same field of endeavor” sedimentary rock classification.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Theologou and Lokier before him or her, to modify Theologou to include grain size and mud to grain fraction as taught by Lokier.
The suggestion/motivation for doing so would have been Lokier pg. 2 col. 1 ¶ 2 “Within the hydrocarbon sector, consistency in petrographic classification is particularly important because most petroleum reservoir modelling systems employ rock-typing schemes that are strongly biased to the allocation of a rock unit to a specific category within the context of the Dunham classification scheme.” .
Regarding claim 14, Theologou in view of Lokier teaches the system of claim 13, and Theologou teaches wherein the one or more processing devices are further configured to determine, using the bounds of each of the one or more groups, a rock fabric prediction for an un-cored well or an un-cored well interval ([0057] "Another aspect of embodiments of the method includes extrapolating MICP pore type groups to all core data in 106 of Figure 1. With the final objective of log-propagation in mind, the objective is to increase the statistical base for log-domain training, by extrapolation of the PTGs to all available routine core data (Figure 8).").
Regarding claim 15, Theologou in view of Lokier teaches the system of claim 14, and Theologou teaches wherein the one or more processing devices are further configured to train, using the one or more groups, the rock fabric prediction for the un-cored well or the un-cored well interval ([0058] "The set of core-extrapolated PTGs in combination with the optimum set of borehole log measurements or predicted curves can be used to build a training dataset for the purpose of PTG prediction in the log domain.").
Regarding claim 18, Theologou in view of Lokier teaches the system of claim 13, and Theologou also teaches wherein the sedimentological properties represents at least two different described lithologies of the one or more wellbore (Figure 9 Each grouping indicated by shading is a different lithology.).
Regarding claim 19, Theologou in view of Lokier teaches the system of claim 13, and Theologou also teaches wherein the sedimentological properties further comprise sorting (Figure 9 The samples are sorted based on their sedimentological properties indicated by shading.) and pore types (Figure. 14 The samples are sorted based on pore type: macroporous, bimodal, or microporous.). 
Theologou does not explicitly teach sedimentary structure, dolomitization, fractures, and an amount of stylolite.
Lokier does teach sedimentary structure (Fig. 4 At the highest level, allochthonous/autochthonous limestones, the classification distinguishes based on sedimentary structure.), dolomitization (pg. 3 ¶ 4 "A variety of textural and compositional modifiers are proposed for the Folk classification system. In the case of rocks with greater than 10% dolomite; the prefix ‘primary dolomite’ indicates original dolomites, ‘dolomitized’ denotes replacement dolomite and ‘dolomitic’ implies an uncertain origin for the dolomite."), fractures (pg. 26 Table 8 "Microfracture"), and an amount of stylolite (pg. 26 Table 8 "Stylolite/dissolution/seam/horsetail").
Regarding claim 20, Theologou in view of Lokier teaches the system of claim 13, and Theologou also teaches further comprising a display ([0069] “Also coupled to system bus is input/output interface 22, which refers to those interface resources by way of which peripheral functions P (e.g., keyboard, mouse, display, etc.) interface with the other constituents of workstation 21.”) configured to display the bounds and the identifier of each of the one or more groups ([0070] “In this embodiment of the invention, these computer program instructions are executed by server 30, for example in the form of a "web-based" application, upon input data communicated from workstation 21, to create output data and results that are communicated to workstation 21 for display or output by peripherals P in a form useful to the human user of workstation 21.”  The bounds and groups in Fig. 9 are output data for display.).

Claims 4-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Theologou in view of Lokier, further in view of Kiesl et al. (US 20030231017 A1).
Regarding claim 4, Theologou in view of Lokier teaches the method of claim 2. Theologou does not explicitly teaches further comprising classifying the core sample as a mud-dominate packstone if the core sample (i) comprises grains with the grain size of less a grain size threshold and (ii) comprises the mud to grain fraction in an amount greater than a mud threshold.
Lokier does teach further comprising classifying the core sample if the core sample (i) comprises grains with the grain size of less a grain size threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on grain size, >30 micrometers - 2 millimeters for Mudstone and Wackestone.  ) and (ii) comprises the mud to grain fraction in an amount greater than a mud threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on mud to grain fraction, less than 10% grains for mudstone and greater than 10% grains for wackestone.).
Lokier does not explicitly teach a mud-dominate packstone.
Kiesl does teach a mud-dominate packstone ([0062] “The Packstone textural class must be divided into two rock-fabric classes: grain-dominated Packstones that have intergrain pore space or cement and mud-dominated Packstones that have intergrain spaces filled with mud.” ).
Theologou and Kiesl are analogous because they are from the “same field of endeavor” measurement and analysis in the oil industry.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Theologou and Kiesl before him or her, to modify Theologou to include mud or grain dominated packstone as taught by Kiesl.
The suggestion/motivation for doing so would have been Kiesl [0061] “Dunham's classification, however, is focused on depositional texture, whereas petrophysical classifications are focused on contemporary rock fabrics which include depositional and diagenetic textures. Therefore, minor modifications must be made in Dunham's classification before it can be applied to a petrophysical classification. Instead of dividing fabrics into grain support and mud support as in Dunham's classification, fabrics are divided into grain-dominated and mud-dominated.”.
Regarding claim 5, Theologou in view of Lokier and Kiesl discloses the claimed invention except for the grain size threshold is less than 1 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further subdivide the packstone classification taught by Lokier, dividing the classification based on grain size and mud to grain fraction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 6, Theologou in view of Lokier and Kiesl discloses the claimed invention except for wherein the mud threshold is less than 20%. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further subdivide the packstone classification taught by Lokier, dividing the classification based on grain size and mud to grain fraction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 7, Theologou in view of Lokier teaches the method of claim 4. Theologou does not explicitly teaches further comprising classifying the core sample as a grain-dominated packstone if the core sample (i) comprises grains with the grain size of greater than a grain size threshold and (ii) comprises the mud to grain fraction in an amount less than a mud threshold.
Lokier does teach further comprising classifying the core sample if the core sample (i) comprises grains with the grain size of greater than a grain size threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on grain size, >30 micrometers - 2 millimeters for Mudstone and Wackestone.  ) and (ii) comprises the mud to grain fraction in an amount less than a mud threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on mud to grain fraction, less than 10% grains for mudstone and greater than 10% grains for wackestone.).
Lokier does not explicitly teach a grain-dominate packstone.
Kiesl does teach a grain-dominate packstone ([0062] “The Packstone textural class must be divided into two rock-fabric classes: grain-dominated Packstones that have intergrain pore space or cement and mud-dominated Packstones that have intergrain spaces filled with mud.” ).
Regarding claim 16, Theologou in view of Lokier teaches the system of claim 14. Theologou does not explicitly teach wherein the one or more processing devices are further configured to classify the core sample as a mud-dominate packstone if the core sample (i) comprises grains with the grain size of less a grain size threshold and (ii) comprises the mud to grain fraction in an amount greater than a mud threshold.
Lokier does teach further comprising classifying the core sample if the core sample (i) comprises grains with the grain size of less a grain size threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on grain size, >30 micrometers - 2 millimeters for Mudstone and Wackestone.  ) and (ii) comprises the mud to grain fraction in an amount greater than a mud threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on mud to grain fraction, less than 10% grains for mudstone and greater than 10% grains for wackestone.).
Lokier does not explicitly teach a mud-dominate packstone.
Kiesl does teach a mud-dominate packstone ([0062] “The Packstone textural class must be divided into two rock-fabric classes: grain-dominated Packstones that have intergrain pore space or cement and mud-dominated Packstones that have intergrain spaces filled with mud.” ).
Theologou and Kiesl are analogous because they are from the “same field of endeavor” measurement and analysis in the oil industry.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Theologou and Kiesl before him or her, to modify Theologou to include mud or grain dominated packstone as taught by Kiesl.
The suggestion/motivation for doing so would have been Kiesl [0061] “Dunham's classification, however, is focused on depositional texture, whereas petrophysical classifications are focused on contemporary rock fabrics which include depositional and diagenetic textures. Therefore, minor modifications must be made in Dunham's classification before it can be applied to a petrophysical classification. Instead of dividing fabrics into grain support and mud support as in Dunham's classification, fabrics are divided into grain-dominated and mud-dominated.”.
Regarding claim 17, Theologou in view of Lokier teaches the system of claim 14. Theologou does not teach wherein the one or more processing devices are further configured to classify the core sample as a grain-dominated packstone if the core sample (i) comprises grains with the grain size of greater than the grain size threshold and (ii) comprises the mud to grain fraction in an amount less than the mud threshold.
Lokier does teach further comprising classifying the core sample if the core sample (i) comprises grains with the grain size of greater than a grain size threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on grain size, >30 micrometers - 2 millimeters for Mudstone and Wackestone.  ) and (ii) comprises the mud to grain fraction in an amount less than a mud threshold (Fig. 4 Embry and Klovans modified Dunham classification system is cited in [0050] of the instant application.  It also classifies based on mud to grain fraction, less than 10% grains for mudstone and greater than 10% grains for wackestone.).
Lokier does not explicitly teach a grain-dominate packstone.
Kiesl does teach a grain-dominate packstone ([0062] “The Packstone textural class must be divided into two rock-fabric classes: grain-dominated Packstones that have intergrain pore space or cement and mud-dominated Packstones that have intergrain spaces filled with mud.” ).
Theologou and Kiesl are analogous because they are from the “same field of endeavor” measurement and analysis in the oil industry.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Theologou and Kiesl before him or her, to modify Theologou to include mud or grain dominated packstone as taught by Kiesl.
The suggestion/motivation for doing so would have been Kiesl [0061] “Dunham's classification, however, is focused on depositional texture, whereas petrophysical classifications are focused on contemporary rock fabrics which include depositional and diagenetic textures. Therefore, minor modifications must be made in Dunham's classification before it can be applied to a petrophysical classification. Instead of dividing fabrics into grain support and mud support as in Dunham's classification, fabrics are divided into grain-dominated and mud-dominated.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craddock et al. (US 2017/0248011 A1) teaches measuring the composition of rock samples as a function of depth ([0063] "A formation sample was analyzed to estimate the weight fractions of inorganic matrix minerals (i.e., the inorganic mineralogy) and the weight fraction of kerogen as a function of formation depth.").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148